852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond GANIM, Plaintiff-Appellant,v.FRANK E. BASIL, INC., Defendant-Appellee.Arnold Hopkins, Commissioner of Correction;  Ralph Packard,Warden, Maryland House of Correction, Defendants.
No. 87-6131.
United States Court of Appeals, Fourth Circuit.
Argued:  March 9, 1988.Decided:  July 13, 1988.

Edwin R. Goodlander (Daniel R. Chemers;  Weinberg & Green on brief), for appellant.
Daniel Karp (Allen, Theiblot & Alexander on brief), for appellee.
Before HARRISON L. WINTER, Chief Judge, WIDENER, Circuit Judge, and JAMES B. MCMILLAN, United States District Judge for the Western District of North Carolina, sitting by designation.
PER CURIAM:


1
Plaintiff, an inmate in the custody of the Maryland Division of Correction, sued Frank E. Basil, Inc.  (Basil), a private medical care provider under contract with the Maryland House of Correction, to provide medical care to inmates, and others, alleging cruel and unusual punishment arising out of the alleged denial of medical care for a hernia.  The district court granted summary judgment in favor of Basil on the authority of our in banc decision in West v. Atkins, 815 F.2d 993 (4 Cir.1987), and certified under Rule 54(b), F.R.Civ.P., that there was no just reason for delay in making that judgment final.


2
Plaintiff appealed, and after hearing oral argument, we stayed our decision until the Supreme Court decided West v. Atkins, as to which it had granted a petition for certiorari, --- U.S. ----, 56 U.S.L.W.  (October 20, 1987).


3
The Supreme Court has now decided West v. Atkins, --- U.S. ---- (1988), reversing our in banc decision.  We therefore vacate the district court's summary judgment for Basil and remand the case for reconsideration in light of what the Supreme Court has said.


4
VACATED AND REMANDED.